United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2835
                                   ___________

Glenda E. Armoster,                     *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Jo Anne B. Barnhart,                    *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: July 5, 2006
                                Filed: July 14, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Glenda E. Armoster appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. In her November
2001 applications Armoster alleged disability since September 2001 from, inter alia,
anemia, thyroid problems, arthritis, and swelling. After a November 2003 hearing,
where Armoster (age 36) was counseled, an administrative law judge (ALJ) found


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
that Armoster’s impairments of morbid obesity, hypothyroidism, hypertension,
anemia, gastrointestinal disorders, and anxiety were medically determinable, but were
not severe alone or combined. In so finding, the ALJ discounted Armoster’s
subjective complaints.

        Armoster argues that the ALJ erred in denying her claim at step two of the
sequential evaluation process. Although she does not directly challenge the ALJ’s
credibility findings, the ALJ based his step-two determination in part on his finding
that Armoster’s subjective complaints were not credible. We find that the ALJ’s
decision to discount Armoster’s subjective complaints was based on multiple valid
reasons. See Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003) (if ALJ explicitly
discredits claimant and gives good reasons for doing so, this court normally defers
to his credibility determination). We reject Armoster’s suggestion that her diagnoses,
considered together, required the ALJ to go beyond step two. Cf. Johnston v. Apfel,
210 F.3d 870, 871-75 (8th Cir. 2000) (affirming step-two denial despite diagnoses of
hyperthyroidism and related vision problems, probable panic and anxiety disorder,
and occasional slow heart rate); Nguyen v. Chater, 75 F.3d 429, 431 (8th Cir. 1996)
(affirming step-two denial despite diagnosis of osteoarthritis). We also disagree with
her contention that the ALJ was required to explain why Armoster’s diagnoses had
no more than a minimal impact on her ability to perform each of the basic work
activities. See Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir. 2001) (at step two,
burden is on claimant to establish severe impairment).

      Armoster’s remaining arguments provide no basis for reversal. Accordingly,
we affirm. See Nguyen, 75 F.3d at 431 (standard of review).
                     ______________________________




                                         -2-